Title: C. W. F. Dumas to John Adams: A Translation, 27 October 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague 27 October 1781
Sir

It is only due to the difficulty I had in obtaining the brochure you asked for, that I did not respond earlier to your honored letter of the 18th. It certainly was not printed here, where everyone spurns it, and where it is known only to the booksellers trying to sell it. I was, therefore, obligated to wait until it came from Rotterdam because it was there that it was published by some Englishman or Anglomane. You will see that it is truly a work to be scorned and deserves not the slightest attention, much less a refutation from us.
I am very glad, Dear Sir, that you have found shut the gates of the other Mansion. What had you to do that way? You know your Business is to open the Gates of general Peace, when Britain will be reduced to seek for it. I am very much obliged to Dr. Oosterdyk and the Bark, that they have not suffered your feet, stumbling on the dark Mountains: because I will have them, together with mine, when we will have pacified Europe, climb up to the Top of your Blue Mountains and crowned with oaken Boughs, survey and bless from thence the glorious Empire of Liberty, with its happy Sons and Daughters.
Last Thursday (after enjoying the previous two weeks deliberating and finally reaching a resolution against a certain address to the people) the missive of D— was on the carpet in the Sanhedrin. Alcmar and Hoorn complied with the eight cities that are against him. The first spoke more vigorously than all the others did. With all of that I concluded, when I saw some of these gentlemen pass by my window yesterday morning to go to their yachts, that they left the carpet, according to their custom, to deliberate for several days on their bed sheets.
I read a response by certain people to a certain address, that I would like you to read also. You will see that these people have nothing to fear from their good leader, because in order to overturn a state, one must be a great man. You will agree with me, that if the author of the address were ever caught, he could not do better than to choose the author of the response for consolation in his last hours.
All of this is amusing while waiting for more important news to come from America.
I am still alone here and, because of that, at home. But I believe that my wife will come home soon because of the bad weather, and then, sir, I will take advantage of your kind invitation to come sit with you by the fire and settle the important matters of the world.
Here is an amusing thing regarding a pitiful letter that was written against Mr. De L—. It will amuse you for a moment.

I am, sir, always, and for always, with great respect, your very humble and very obedient servant 
Dumas


I was given the honor of being named extraordinary member of the Amore Patriæ Society, which has just published a very sensible new work, in Dutch, on the difference between publishing anonymously and publishing under a pen name—De hoc et pluribus coram.

